ORDER

PER CURIAM.
Gregory Williams (“Williams”) appeals from the trial court’s judgment entered upon his convictions by a jury in the Circuit Court of St. Louis City of victim tampering, Section 575.270, RSMo 2000, property damage in the second degree, Section 569.120, RSMo 2000, and peace disturbance, Section 574.010, RSMo 2000. The trial court sentenced Williams as a prior offender to a term of four years in the Missouri Department of Corrections for victim tampering, six months in a medium security institution for property damage in the second degree and six months in a medium security institution for peace disturbance.
In his only point on appeal, Williams argues the trial court abused its discretion in admitting evidence of Williams’ threatening statement, “I’m going to do you like I did Kim,” to the victim because it was not legally relevant, was more prejudicial than probative of the charged crimes and deprived Williams of his rights to due process, a fair trial and to be tried only for the charged offenses.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).